DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 have been canceled. Claims 28-47 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: The claims 28-35 are system claims. Claims 36-43 are method claims. Claims 44-47 are non-transitory computer-readable medium claims. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. § 101. 
Step2A:
Prong1: Examiner points to claim 36 as being most inductive of the abstract idea embodied by the applicant’s claims. Claim 36 includes a method for targeted information dissemination based on network interaction by receiving and storing digital media data and related digital media data, creating and storing a record identifier, producing a hash value corresponding to the record identifier, generating an information unique identifier, displaying the digital media data, the related digital media data, and the information unique identifier for posting on a network service, receiving a generated callback from the network service when the digital media and unique identifier are posted, and activating the information unique identifier and saving the posted digital data and related posted digital media data in response to receiving the generated callback. These limitations fall within a method of organizing human activity, such as commercial interactions (including advertising, marketing or sales activities or behaviors). These limitations merely describe obtaining a selection of digital media and generating a callback to the digital media once the media has been posted to a networking service, which is an advertising or marketing activity. Claims 28-47 are recited as such a high level that the claimed steps amount to no more than a method of organizing human activity, such as a commercial interaction because the callback is generated for the purpose of activating the information unique identifier that locates the stored selection of digital media.
Prong 2: The independent claims include the additional elements of one or more processors in network communication, and one or more storage devices.  The processor and memory are recited at a high-level of generality in the specification para. 0015-0016. The generic components perform generic computer functions of storing, processing, and communicating ranking data for retrieving corresponding related item data to display to a user, such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of generating an information unique identifier, the information unique identifier including a first element, a second element based on the hash value, and a third element, simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d). The additional element of the method being implemented using a processor in communication with a network service computing device associated with a network service, and a publisher computing device associated with a publisher, amounts to no more than using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The callback being generated in response to posting of the digital media data, the related digital media data, and the information unique identifier on the network service, does not improve the functioning of a computer, or provide an improvement to any other technology or technical field - see MPEP 2106.05(a). 
Dependent claims 29-35, 37-43, and 45-47, are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. Dependent claims 29, 30, and 37-38, further describes receiving and saving the digital media data, which is part of the abstract idea of obtaining a selection of digital media and generating a callback to the digital media once the media has been posted to a networking service. Dependent claims 31-34, 39-42, and 45-47, further describe compiling the three elements of the generated information unique identifiers, which is also part of the abstract idea and does not add a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). Dependent claims 35, and 43, further describes updating the digital media database record based on user feedback, which merely adds an insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g), and is a routine activity of a database. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 30-36, 38-41, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Davulcu et al. US Patent Application 2007/0043583 A1 (hereinafter Davulcu) in view of Blanchflower et al. US Patent Application 2012/0265806 A1 (hereinafter Blanchflower) and further in view of Chan et al. US Patent Application 2011/0258050 A1 (hereinafter Chan).
Regarding claims 28, 36, and 44 Davulcu teaches a system for targeted information dissemination based on network interaction, the system comprising: (para. 0092, Fig. 6), a computer-implemented method for targeted information dissemination based on network interaction, the method implemented using (para. 0045), a non-transitory computer-readable medium storing computer-executable instructions which, when executed by (para. 0092),
at least one processor in communication with a memory storing a plurality of database records (para. 0092, the suggestion website server 128 is associated with the memory storage 134 for storing the tags, links and Suggestor information, along with other data.), the at least one processor in network communication with (i) a network service computing device associated with a network service (para. 0059, the RSS mechanism can also be used to “market” tag pages into Technorati and other social networking platforms. This allows the suggestion website pages to be easily incorporated into the blogs that would like to talk about them.) and (ii) a publisher computing device associated with a publisher, the at least one processor configured to (para. 0063, the suggestion can be made from multi-modal and multi form factor devices like pocket PCs, cell phones, voice activated systems, kiosks etc.  Para. 0092, the Suggestor computer 120 is a publisher computing device.):
 
store the digital media data and the related digital media data in a digital media database record in a data storage device, the storing including creating and storing a record identifier (para. 0036, when suggestion button 42 is clicked, it will record the present webpage as the link for the suggestion. It will associate with that link all the tags used in the search. Para. 0037, the software can also scrape information from the webpage being submitted to identify the product, service or information on the website. For example, it may record commercial and technical attributes. Para. 0042, in addition to, the above options, the Suggestor can cut and paste or type in suggestion information from a vendor site, including tags, links and product information into a form available in the suggestion web site. The Suggestor will be prompted to arrange the tags in groups that would be used in a search, not just input them separately.); 
generate an information unique identifier (para. 0072, in one embodiment, the invention uses a unique ID in the affiliate links as an identifier to track the Suggestor and tag associated with the product. This would result in a unique identifier.)

Davulcu does not explicitly teach receive a selection of digital media data and related digital media data from the publisher computing device. 
However, Blanchflower teaches receive a selection of digital media data and related digital media data from the publisher computing device (para. 0033, when the comments provided by the user includes links the linked content may be examined and extracted by the concept analysis module 515 and sent to the concept server 550. The concept server 550 may analyze the comments and uses the linked content to determine the concepts that may be associated with the comments. Para. 0050, when a comment is received the comment is analyzed to determine if there is a link.  At block 860, when there is a link, the linked content is reviewed and extracted, and concepts associated with the comment are determined.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Davulcu to include receive a selection of digital media data and related digital media data from the publisher computing device, as taught by Blanchflower, in order for a Suggestor to earn rewards for making suggestions to their referral network (Davulcu, para. 0089).
Davulcu also does not explicitly teach produce a hash value corresponding to the record identifier, and the information unique identifier including a first element, a second element based on the hash value, and a third element; display, via a user interface, the digital media data, the related digital media data, and the information unique identifier for posting on the network service, wherein the user interface transitions to the network service for posting of the digital media data and the related digital media data on the network service; receive a generated callback from the network service, wherein the generated callback is generated in response to posting the digital media data, the related digital media data, and the information unique identifier on the network service; and in response to receiving the generated callback, activate the information unique identifier and saving posted digital data and related posted digital media data in the data storage device. 
However, Chan teaches produce a hash value corresponding to the record identifier (para. 0081-0082, Fig. 4B, redirect database 400 is an example of a database, which might be used in connection with processing click-throughs on shared links generated by the social advertising platform. In the current example, redirect database 400 includes a hash field 401 for the hash values. When shared link 410 is generated by the social advertising platform the social advertising platform forms an association between the shared link 410 and a URL of the content desired to be shared (e.g., destination URL 403). In the example, the association is in the form of a one-to-one mapping of hash values 401 to destination URLs 403. Para. 0088, at least a hash portion of the redirect URL and the destination URL are stored in a redirect database to facilitate subsequent redirect processing responsive to click-throughs on the redirect URL), and the information unique identifier including a first element, a second element based on the hash value, and a third element (para. 0081, Fig. 4B illustrates an example of the three elements found in the unique identifier of the shared link. A hash 401, a member ID 402, and a destination URL  403.); display, via a user interface, the digital media data, the related digital media data, and the information unique identifier for posting on the network service, wherein the user interface transitions to the network service for posting of the digital media data and the related digital media data on the network service (Para. 0062, the shared widget module 210 facilitates the posting/delivery of content via one or more forms of social media by providing an interface to a user's social media accounts and optionally a text entry field for comments relating to the shared content. Para. 0057, a sharer posts or otherwise shares a link to content desired to be shared via social media 130. Para. 0076, the content sharing process begins at block 310 with a registered user (a sharer) of the social advertising platform 170 posting a link in the context of social media. For example, a sharer may notify fans of content of interest by creating a tweet with an embedded link generated by the social advertising platform 170. As such, the embedded link indirectly points to the targeted content by way of a direct link to advertising content hosted by or retrieved by the social advertising platform 170.); receive a generated callback from the network service, wherein the generated callback is generated in response to posting the digital media data, the related digital media data, and the information unique identifier on the network service (para. 0068, the tracking module 235 may be informed of links created by a sharer and when shared links are selected/viewed by fans.); and 
in response to receiving the generated callback, activate the information unique identifier and saving posted digital data and related posted digital media data in the data storage device. (para. 0087-0089, the shortened, redirect URL is returned that directly links to static or dynamically generated social advertisement and indirectly links to the content to be shared. At block 725, information mapping the redirect URL to the destination URL (the URL of the content to be shared) is stored by the social advertising platform.  At block 730, the compensation for the sharer based on shared link creation is logged and updated, which is interpreted as activating the unique shared link.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Davulcu to include produce a hash value corresponding to the record identifier, and the information unique identifier including a first element, a second element based on the hash value, and a third element; display, via a user interface, the digital media data, the related digital media data, and the information unique identifier for posting on the network service, wherein the user interface transitions to the network service for posting of the digital media data and the related digital media data on the network service; receive a generated callback from the network service, wherein the generated callback is generated in response to posting the digital media data, the related digital media data, and the information unique identifier on the network service; and in response to receiving the generated callback, activate the information unique identifier and saving posted digital data and related posted digital media data in the data storage device, as taught by Chan, in order to market tag pages into social networking platforms (Davulcu, para. 0059) and allow the Suggestor to earn rewards if anyone in their referral network acts on the suggestion (Davulcu, para. 0089).
 
Regarding claims 30, and 38, the combination of Davulcu, Blanchflower, and Chan teaches all of the limitations of claims 28, and 36 above. Blanchflower further teaches wherein the receiving the selection of the related digital media data includes: conducting a search for at least one hyperlink and corresponding metadata relating to an item in the digital media data. (para. 0033, the concept analysis module 515 may examine the comments to determine if links are included.  When there are links, at least some of the linked content (e.g., blog content, website content, etc.) may be examined and extracted by the concept analysis module 515 and sent to the concept server 550. The concept server 550 may analyze the comments and uses the linked content to determine the concepts that may be associated with the comments.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination to include wherein the receiving the selection of the related digital media data includes: conducting a search for at least one hyperlink and corresponding metadata relating to an item in the digital media data, as taught by Blanchflower, in order for the system to suggest related tags and products (Davulcu, para. 0048-0049).
Regarding claims 31, 39, and 45, the combination of Davulcu, Blanchflower, and Chan teaches all of the limitations of claims 28, 36, and 44 above. Blanchflower further teaches wherein the first element includes a network hash tag linking a plurality of various information unique identifiers on the network service. (para. 0028, the system can include a comment analyzer 410 configured to analyze comments being generated by a user.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination to include wherein the first element includes a network hash tag linking a plurality of various information unique identifiers on the network service, as taught by Blanchflower, in order to connect the Suggestor, tags, and a specific online link to a product, service, or other information (Davulcu, para. 0018).
Regarding claims 32, and 40, the combination of Davulcu, Blanchflower, and Chan teaches all of the limitations of claims 31, and 39 above. Blanchflower further teaches search the network service for the first element, the searching returning a plurality of network posts that include the first element. (para. 0002-0003, the system may generate a hash tag for a published comment. If the hash tag is an element of the identifier it may indicate a topic, grouping, or category that the comment is associated with.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination to include wherein the first element includes a network hash tag linking a plurality of various information unique identifiers on the network service, as taught by Blanchflower, in order for the Suggestor to hyperlink their tags to other related tags so that their suggestions can be found from other relevant categories (Davulcu, para. 0057).

Regarding claims 33, 41, and 46, the combination of Davulcu, Blanchflower, and Chan teaches all of the limitations of claims 28, 36, and 44 above. Chan further teaches wherein the second element includes a shortened hyperlink for displaying the digital media database record corresponding to the hash value. (para. 0082, a shared link, such as shared link 410, is generated by the social advertising platform to allow a sharer to share content, the social advertising platform forms an association between the shared link 410 and a URL of the content desired to be shared (e.g., destination URL 403). In the example, the shared link maps to the destination URLs 403.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination to include wherein the second element includes a shortened hyperlink for displaying the digital media database record corresponding to the hash value, as taught by Chan, in order for the Suggestor to hyperlink their tags to other related tags so that their suggestions can be found from other relevant categories (Davulcu, para. 0057)
Regarding claim 34, the combination of Davulcu, Blanchflower, and Chan teaches all of the limitations of claim 28 above. Chan further teaches wherein the third element corresponds to a master account handle of the network service. (para. 0083, the member ID field 402 identifies the corresponding member that shared the link.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination to include wherein the third element corresponds to a master account handle of the network service, as taught by Chan, in order to track the Suggestor and tag associated with the product (Davulcu, para. 0072).

Regarding claims 35, and 43, the combination of Davulcu, Blanchflower, and Chan teaches all of the limitations of claims 28, and 36 above. Blanchflower further teaches update, based on feedback via the user interface, the digital media database record. (para. 0038, the concept information is stored in the hash tag database 520 for future use and can be updated at any point. Para. 0039, the user comments from the comment feed are used to update the hash tag database 520.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination to include update, based on feedback via the user interface, the digital media database record, as taught by Blanchflower, in order for the Suggestor to receive updates and suggestion rewards (Davulcu, para. 0079).

Claims 29, 37, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Davulcu in view of Blanchflower in view of Chan and further in view of Sabur US Patent Application 2013/0055101 A1 (hereinafter Sabur).
Regarding claims 29, and 37, the combination of Davulcu, Blanchflower, and Chan teaches all of the limitations of claims 28, and 36, above. The combination does not teach receive modified digital media data, the modified digital media data corresponding to the digital media data that had a filter applied before posting on the network service; and in response to the receiving, save the modified digital media data in the data storage device.
However, Sabur teaches receive modified digital media data, the modified digital media data corresponding to the digital media data that had a filter applied before posting on the network service; and in response to the receiving, save the modified digital media data in the data storage device (para. 0025, the post or photo may be assigned a unique identifier to facilitate tracking and control, and the photo or post may be retrieved and modified using the link. Para. 0042-0043, a data set is generated and displayed on a GUI on the client device such that the user may view and modify one or more of the posts or photos.  Para. 0061-0066, Fig. 4 illustrates a flow chart of a process 400 for tracking and modifying belonging-related posts or photos.  In step 401 the system receives a request to modify one or more posts. In step 403 the retrieved posts are displayed to the user. The user may then view the posts and modify the text and/or the image included within the post (receive modified digital media data). In step 405, the system generates modified posts according to the detected modifications. The modified posts may be associated with a new unique identifier, and in step 406 the system distributes the modified posts to be displayed to one or more contacts (save the modified digital media data in the data storage device). The posts may be distributed to one or more remote social networking sites to be displayed to selected contacts.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Davulcu, Blanchflower, and Chan to include receive modified digital media data, the modified digital media data corresponding to the digital media data that had a filter applied before posting on the network service; and in response to the receiving, save the modified digital media data in the data storage device, as taught by Sabur, in order for the Suggestor to correct or modify information that has been automatically captured by the system (Davulcu, para. 0052).
Regarding claim 42, the combination of Davulcu, Blanchflower, Chan, and Sabur, teaches all of the limitations of claim 37 above. Chan further teaches wherein the third element corresponds to a master account handle of the network service. (para. 0083, the member ID field 402 identifies the corresponding member that shared the link.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination to include wherein the third element corresponds to a master account handle of the network service, as taught by Chan, in order to track the Suggestor and tag associated with the product (Davulcu, para. 0072).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682